DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 02/19/2021 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. Claim(s) 1-15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 2736106 to Offen (hereinafter “Offen”).
With respect to claim 1, Offen discloses a fixer (2) for fixing a print image on a printed side of a recording medium (5), comprising: a fixing roller having a shell surface, the fixing roller being configured to receive the recording medium such that the recording medium is guided around the fixing roller and wraps the shell surface of the fixing roller in an arc segment of belt contact (3), wherein, in the arc segment of belt contact, the printed side of the recording medium faces toward the shell surface (FIG. 1); and a supplier configured to generate a fixing gap between the shell surface of the fixing roller and the recording medium in the arc segment of belt contact, the fixing gap including a gaseous fixing medium (2, 3, 4, 5, col.2 Lines 7-36, FIG. 1).
However, Offen fails to specifically disclose:
belt.
Offen discloses: 
Printed webs that are interchangeable with belts. Additionally, at the time of the invention, belts were commonly used. Further, Applicant’s Specification discloses printed recording medium including sheet, page, plate, or belts. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the recording medium/belt with the method/apparatus of Offen. The motivation for doing so would have been to print on the recording medium. (FIG.1 of Offen).
With respect to claim 2, Offen discloses wherein the supplier configured to push the gaseous fixing medium through openings in the shell surface of the fixing roller and into the fixing gap (2, 3, 4, 5, col.2 Lines 7-36, FIG. 1).
With respect to claim 3, Offen discloses wherein the fixer is configured to prevent, an escape of the gaseous fixing medium through the openings in the shell surface outside of the arc segment of belt contact (2, 3, 4, 5, col.2 Lines 7-36, FIG. 1).
With respect to claim 4, Offen discloses wherein the fixer comprises a cover configured to cover and/or close one or more of the openings in the shell surface outside of the arc segment of belt contact (2, 3, 4, 5, col.2 Lines 7-36, FIG. 1).
With respect to claim 5, Offen discloses wherein the fixer comprises a cover configured to cover and/or close one or more of the openings in the shell surface outside of the arc segment of belt contact (2, 3, 4, 5, col.2 Lines 7-36, FIG. 1).
With respect to claim 6, Offen discloses wherein the supplier is configured to blow the gaseous fixing medium into the fixing gap, between the shell surface of the fixing roller and the recording medium, at a start of the arc segment of belt contact (2, 3, 4, 5, col.2 Lines 7-36, FIG. 1).
With respect to claim 7, Offen discloses wherein the fixer comprises a guide configured to guide the recording medium around the fixing roller in the arc segment of belt contact, at least regionally, from a side of the recording medium opposite the printed side (2, 3, 4, 5, col.2 Lines 7-36, FIG. 1).
With respect to claim 8, Offen discloses wherein the fixer comprises a drive configured to drive the fixing roller such that: the shell surface of the fixing roller and the recording medium move relative to one another in the arc segment of belt contact; and/or the shell surface of the fixing roller has a higher velocity than the recording medium in the arc segment of belt contact (2, 3, 4, 5, col.2 Lines 7-36, FIG. 1).
With respect to claim 9, Offen discloses wherein the fixer comprises a drive configured to drive the fixing roller such that: the shell surface of the fixing roller and the recording medium move relative to one another in the arc segment of belt contact; and the shell surface of the fixing roller has a higher velocity than the recording medium in the arc segment of belt contact (2, 3, 4, 5, col.2 Lines 7-36, FIG. 1).
With respect to claim 10, Offen discloses wherein the supplier is configured to: produce the fixing gap with the gaseous fixing medium that has a relative humidity of 50% or more; and/or produce the fixing gap having a gap width of between 1 mm and 4 mm (2, 3, 4, 5, col.2 Lines 7-36, FIG. 1).
With respect to claim 11, Offen discloses wherein the fixer comprises: a housing that surrounds the fixing roller; and a climate controller that is configured to set a climate within the housing (2, 3, 4, 5, col.2 Lines 7-36, FIG. 1).
With respect to claim 12, Offen discloses wherein the climate controller is configured to set a temperature and/or a humidity within the housing (2, 3, 4, 5, col.2 Lines 7-36, FIG. 1).
With respect to claim 13, Offen discloses wherein the fixer comprises at least one deflection roller that is configured to deflect the recording medium to cause the recording medium to wrap the fixing roller in the arc segment of belt contact (2, 3, 4, 5, col.2 Lines 7-36, FIG. 1).
With respect to claim 14, Offen discloses a method for fixing a print image on a printed side of a recording medium, the method comprising: guiding the recording medium around a fixing roller such that: the recording medium wraps a shell surface of the fixing roller in an arc segment of belt contact, and in the arc segment of belt contact, the printed side of the recording medium faces toward the shell surface; and produce a fixing gap made up of a gaseous fixing medium between the shell surface of the fixing roller and the recording medium in the arc segment of belt contact (2, 3, 4, 5, col.2 Lines 7-36, FIG. 1).
With respect to claim 15, Offen discloses a non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor to perform the method of claim 14 (2, 3, 4, 5, col.2 Lines 7-36, FIG. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY W THIES/Primary Examiner, Art Unit 2853